.




                 OFFICE       OF THE            ATTORNEY         GENERAL    OF TEXAS

    GROVER     SELLERS
    ATTORNEY    GLNLRAL




     Hmorabls C. H. cavmsr
     stuto Auditor.
     Ar;Btin,Taxa*




               and/or ohnrgeb dollooto~foll   utioertlfled 00pl06
               Of oplnloA6, 6$o.,\ooc6t$tutje  'fee6 OS osffoe' and
               are &hi' aoominbqbl6,,aosuph by the olorico or stber
               oourt 05p
                      9 9yeO8 w&o ou1196t the59*
              :..' ../ ‘qj                        L.0f
             ! : *a.           zi”ypU           4LBW4r      qUW3tiOA
                                                                   #O.      L   iA    !ihO   4f-
             ~flrmabl~s,'@iase                    state tha efrootive dater.
               l\. 'h ~,            \       )
                               I$‘-yOWr           OIU3iBi   t0   qU4StiJA   110.     1 ‘iS   1A
               tbe’urfirgetlv.6~   OhOuld 8uoh fear be deposited in
               the state Trrr$sury   to the oredlt of the 3tate Gon-
               orul      iieT4mao       .4ulld?

                     -4. If your answer to qutistlanh'0. 1 Lo in
               tho afflriatlvo, and it la found that a olork,
               2oputg olsr~, eterxw-taphoror any other er?ployoo
               cf the Zaurt or Civil &?;ealo ims retahod   suoh
               fC03,  &ol;ld mch  cc;ployoe r&zburse the State  by
               cm depof5itlLy: ~11 such feae 12 t;te,tata Tmosury
                                                                   687




aal what stat0    agraoy should tallow throu@ la the
QOlhOtlOA     Of WCh"SOe8 SrOolSUOh COW    ~plOy?087

     -5;   aa~ a alerk et the Court 0s Cltll up
aools legally rllo ~.!ilfildavlt nlth tbr 3t.t.
Comptroller  ra .A 08pla~o or the court, otbrrr
            uadarthe law requiringtbariling
 t&anhtiaolf,
or arr~~wa       by      oourt     anploy... a.   to   saoe .ol-
leOt.d?     (l’l..iOUad iA.t.AO.8        UiI.m the olmrk OS
 the oourt Sllodan affldavlt              rrhlohltatod t t aa
aaalatant, a    Deputy           clerk, h.d not rstalmd $nt
taoa).
       "6. zihouldauraty bond. Surnlahed~by clorka
 and/or i2th.r.mploy.aa of the roapeotlro            Court8 OS
 Cloll klq4~ala,olther~~60~1             Wnda or othor type8
 of porfcirLuisoe bonda,. be roA6wed opoa Faoh appolnt-
 rat  to tona OS oSSlooor eawa bond Surnlahed upon
 the 0riglDaL     ap lntment 8urri.. for ssoo~aalro
 appolatarnt? 4r.o, who should b. boadod aad to
 BhOin rhoulsl the bonds bo p.#.bla?. Yurthor, in wh.t
 aMOUAt8 .hould the.. bond. be, and should tho I%-
 qwotlw    employoea   pcrp ttle Qreallle~   011. mluh  bcnda,
 or can auoh ~remluam      bo lomlly paldYrom tba main-
 t0wAOO apgroprlatlon U1ott.d to th. rerpeotivo
'Court. OS ClTil kppoalat,
            Cndor tho approprlatlon bllla for th.
 throo$ar      erlodltiedaumat 3lat 1944Sor the
Court4of CYtllAgpealaena 8Wh dirt*      legalf
expendnawys dlr*otlyfr o thalr
                             m    lpproprlatlona
Sor booka, Sor other thlngr(a. t.lephOn. aonloe,
poatagi, repairs t.~ lpuipwnt) and for the purohaao
o flqulpment?
     W.b ii8iound iA O&B Of the OOWtS tbst th0
Clerk of the court had ptuobawd two $.500.00 0. 3.
3ofena. soads out OS a speolal bank amount whloh
ropressnteu foas rooairod by the court Clark for
sn5ertffl.d oO~1.a Of O~iiIiOA.,..tO. and was an
aoour;ul~tioncf 5uch fsss over. pariod or r*vorql
yaarh ~tsse feea were balrr;;  oarrlod IA tha npo-
oial bank ocaount SUY thy olerk waa AOt 9Ur0 whether
3Uoh foes **reuldsts~tually.balom  to bin or to t!m
   te of "exas. TIM bonds were mnde papablo to
.:ta
                                                                 688


.'a;;orable
          C. !I. Cavnesa, Page 3


     tbo olerk ot the Court and/or his uli'e. --tlestlonr
     can any employee or a court 0r ciivll APQO~
     gaily invest suoh rund0, held in e8orow rOr rhd
   * determination aa to ownership, in shy type lnveat-
    .aoat or should auoh funda remain in ths rorm or
     oaah (or on daposlt lh a bank)?
               :'
           "9. Ye r00nb ln sfferal or the oourts that
   . the ~elerlc~or such oourts are aolhating !portago*
     money iron attorneya and othera, to cover the ooat
     0r afilliq papsra to the 3upreme Court, eto. 30
     find that in.aome courts this mohey is not made a
     part oi the oourt'a oaah reoelpts but is retained
     by the Olerk or the courtaqd aa he malls auoh
     papers h6 pays the postage out oi hla pocket, all
     or tiloh means that ho aoourate reoord la maln-
     talned or the oash reoeipta and 6labur;;menn~o~Y-
     erlng thle postage money. -uest1on:
     legal authorlzatlon.tor the-to         make these-
     postage oolleotiona aad should they be aoaounted
     rot in the 6ame maaner~'aaother iaea or orfloe,
     whether ?r not legally authorized?*
          yor the sake or ola&ty, 910~111 anauer~your guee-
tlons separately and in numsrloal order.
                              ..:
          To qmBtlon tJ0.1 we answer al iOilOwat

          &iole    3924,v. A. C. 3., reads in part;
          *me olerka or the Gourta or ~1~11 Appeals
     ahall Yeoelre the r0ii0ning r008: ..*     xakhg
     oopiespf any papers or reoords in their OrrlOse,
     lnoludi'bgoertlfloate and seal, for eaoh 100
     nerds . . . . . . . . :. . . . . . . .       .lO
          vor oertirloate and seal, where aaas le
     . . .L
     neoeaaary . . , . . . . . . . . . . . 6      .50
     . . .n;
          Said Article 3924 vraa enaoted ln its present-form
in 1893, and the herein quoted provlalons of aam oonstltute
the only statement within said ..irtlolethat oonoelvably Gould
be construed as providing ror the colleotlon or reea for un-
certified copies or oplnlons delivered out of the office of
the clerk of ?.heCourt OS civil h~geals. In 1929, by opinion
                                                                       689




:io.27t7, this 3epnrtaent   h$d   t+at au&h provIsIons    as ooktalned
iA sold .atlcle3924 wore *l&ended to ineludeonly aoh oozier
c&at are OertItIOd*. w bellote that thlr opinion 18 sound ana
truly expreues the law lu regard to uld titlola 5934 in quee-
t:on,.but In re@rd   to other oatter8 rrlmraby.:ho holdIn;JIn
;uld opl~lon MY seaa oontlIotlm dth the holding haroln, rre
;iolntwit that ths ‘Aat ci the Iaglrlature  lmolved lo sJd opin-
ion I8 80    t4 and Urtlnet rr0m the lotr henia oonsIdere6.
2 borewleh” OAalOae a oopy ar said oginion x0* SW37 (Book bs,
lace 875).
          lWwever, lo 1933, thm 4Srd LegIalatum emoted a stat-
ute (page SO, Oonorai Law4 or Toxu, 1933) ~rotI4Ing thatthe
-1arlao of alL state orrloers .and employees, lzoept ju&:es of
certainoourte,eto. should be ior the period beglnniag 9ep-
l
&ber   1, 1933, aad endhg August 31, 1935, suoh OUEU or amounts
;1aday be prorlded ror by the bglrrhture   In the eonoral ,approi
;rlatlon bIl1, and that all lsas.and garts or laws.rlxIna the
salarleo ot suoh stateoKIorrs a&l employees ware thereby spe-
olfloally repealad, In so far a4 they canillotad  with ouchxot.
Then In,aotlgn 3 of the eeneral apptoprlatlan bill emoted by
said Leglel+ure, the r0ir0dng l.angua~ appeared:
          *AU roe8 aid to clerks or orrioera. or other
     eaployeea, or a E 1 apgpellateoourts namd herein,
     either ror ofYIola1 or unortloial co~les or opln-
     iOM,  Ol' r0r oth4r 44nlos4   or dOWiWJAt8, shall M
     dagOOit4d MOAthly iA tht3akte ‘Pna4UI’y, Md AOne
     or 4wh re0a 4hall be rotebad by aaId orrloer8     or
     0lerke.a

           The oublsrt aattor oi the   abon quoted provld oaa wea
a4OiiUatOly oontainrd   in the osptioa or raid geluraL appropria-
tiOA bill,:-

           .iOte subatantlally
                            the sameai thatfoundat page 59
iA the   GeneralLawsol'Texa8,1933,seperatean4 apartfrog the
general wpropriatlon    eots, ware enacted      by eaoh suooeedinq
L@ahtWe,~hiOludlr~        the ourrent   OAe..   (i\Otr 1938, ~a 1241
Acts 1937, p. 1539; AOtS1939, pa 619) AOtS 1941 p.~E13; ;,Otl
1343, p* 4Wl.   Ailso,eaoh euoh suooeedlng Le~js~ature lneotad
;rro*iaionsIn their genanl appropriation billsragardlng the
dirr;oaltIonof such reas reoolred by said oler?csand other
eqloyoos for otflolal or UAJffiOiui  ooples of oplnlons, *to.,
slmllar to the hsrelaabove goted protlslon~. Boaring this
In Jnd,     5robellaT@ that the aboym           uotea     ro~laiona or ~11
Cl:8 appropriation       aot8,
                        bugbnlng     w1 tb &Qd to the pnmnt
:.350 vntja and aubaiatioa,aa th8 only 18~ aontrolllxg tit-4
Llsposltlon of euohr008. In this view, wo ara auppcrtea by
-ino~lnlonor this a9partaUAt r;rittm      lo 19S9,wharoinsiti-
hr ~roVioiOna aontalnmd in the ganaral ap roprlatlona got
sr 1937 non         auatalfm4.    30 am     (~~iaaia& 1 smrlth        a aopy OS
:hla opinionIt& 0416, nith th. aktwauat that when mmh
opinionoonillatto with our riawa rxprorrdhomln, aalaopln-
loa x0. c-318la ovorrui*d  to that axtent. vo as0 owrrulm
illetter.0pLni0n of bat0 October 17, lOSSI by S&et aalnra
2nd 2. B. Andaraoni Aaalataat Attom   8 i3enara1,to 3. A*
;nlllqulat,clerk of thu Oourb 0s tit1I Appeals, a .aog or
.hlah was arbaittsd to UI with your request for an OQInloa
son%Isae subjeota, a8 wa bellow tha writers ot that  letter
opinion ralled~to aonalbarthe indrpmdant ~0% or 1933, paw
53.
          ~z5lt05lzinsth0 rorclgolng, x0 hold that ma atgust
31, 1933, to the jiroesnt tlae, all such fees ardor charges
colloatod     113th8    orilou    or tha ciork or tha cant of cltll
-+pals      ror welri0d           aopleaof opltionaoonatltute  *Ibaa
o f o fflo e*   lhoul6 be aaoounted for aa emoh,
            a nti

             The a&bore fully an&woreyour quaatlon tfor2,
          %a answer your cuuatlon lie.,3 as Zallowsr AU. 8ueh
caaa 50 aollaatod Srom Ayuat 31, 1933, w the prssrnt 8hhouia
be asposited in the +ate Tmaaurp to tha oredit 6f the Con-
era1 iieYuUa fund.
              Cur    anaww   to   your   quoatlon   X3.   4 lo that    all   2Wh
r448 00 00114atwl should be aaaounts8 tar ma ai8poma of aa
direst46 ln our anawur to your question x0. 3. A* to ths
aeaoad part of rwh +satlon, YPSquote fma irtioh ~rJer,
V. x0 c. ch, 88 roU,rrras
_?         z
                     other butlrs the COmptmllat
              *AmpDn(:                                        Shall1
             “8. Raqulre all parsons who hzwa ~0OlW.I
        ad not aaoDunted ror any mmoy belonging to the
        3tato to settle their aooouttaee
        Cur answerto your queutlonEo. 5 is a8 rollma:
                       ~r~viama
3OOtiOAs Or th0 ~PAOXX).        sf the ourrent JadoiarY
a~prOpri&,iOn
            (p.qO1336,wmral ad ‘~pdnl ha of To=*,
1943)   prOVla8~ Cha,t OtlCh4OtCt ~llpiO340 Whose %hrY    1s Pro-
vldod   itxtrolu, ox0a,pt +rtaru, 3hll   rib   with the cosptrollor
the arsldarlt gmrlded SOr theSal&   Like provlalona BIY
round In the reapeotlie app prlatloaa mmlor0r tha judiola~
IA 1335, 1937, 1339, and 1P41. %e ballovw thew grovlalona
;-oqylraa poraonal 8r’tlaatitSrom aaob tuaployea.

          Our anawr to your r;uestloano. 6 la a8 rollourat
.stlole lfw, V. ‘A* a. ~3. prwldoa  ror tba appolatnant  0s a
clerkSOr a-aah Court OS oft11APpMlS tor a tua of two youa.
 .rtlole1333,V. he 4. 3.. p r o r ides
                                    t&t  laoh auoh olark any
irigolntOIMBohlrSdeputy aad, srlth tha approval or the oourt,
ha may apFolnt additional daputlea, and laah daputr &all
::lvebond to tha alerk Sor thr SaithSul alaaharga  or his duty.
.;lao,artlolo 1698, V. A* C. 3.. provlAoa Sor a bond to be
ado by the olark Sbr rive thousand dollars payable to the
^rDwraor, aondltlmtd ror the ralthiul perrormame or tha du-
Lies oS his OSSlaa, to be apprwed by any Judge oS hla aourt.
xtiole 1036, V. A. c4 se, grovlbea for t&a a?golatmant by
fho court OS 0110atanographer, who shall be awora and who
rrmll &a’ bond  for two thousand dollua pagPbl@ to tha atate
Or   To2~~~,cOautiO~a    iOr   the   fdthf~l   prtOrmAO0   Of   his   &A-
ties, to be ap2roveA by tho Chief ~uatloa or raidcourt. The
Clericla the Only ouo for whlah ,a daSlnltaterm of oSSlaala
grwiaoa.
              rh 34 ToxaafWiSpNa~nO0 on page, 604,the r0ii0r-
in(lla ssld     it regardto torzw or oSSlaaor Aeputlea gonerally:
              "The OOABtitUtiOMlpl’OYiSiOA      ihitiIZ$   %hO
       term or os!lcue to two yaua applka to deputloa
       uho are thozmolvoa orSlasra,  but not to daputloa
       who are aot 0rri0ero.   The appolntmant or a as-
       puty who la not wIthin the ooAatltutloMl   provl-
       slon, and whloh is not for a4 ~artloular duration
       or time, la aoortenalw in duration ulth tha to-
       urd or tho orflou appointing hln, aab, unless
       8oonorremoved, ho ho&da until tho axplratlon OS
       the orrlaer*s tom, et%loeaaea to hold at that
       tlma unless he la reappointed.*
           In regard ts tto *orri00* or *goaitlonn OS atanog~
rapher, aa croatod by aald Artiolr l&36, no quote Srm t%o
aase OS ilobutson  v, “;llfa bounty, 61 3. s* 1097, (clr.zap.--
::ospp.) in which the court dlspoaod Or the CUOatlOn ns to
Aothor  or not t!!o$osltlon oS ofSlola1 stenographer 3: tho
district aourt, created by Aiotsof 1003, p. C54,whlo!~ provld-
od that suah ~tono~:repSershould SO a sworn OfZlOor of the
co&t  and hold offlao during the learum ,of t!m oourt, 1s
ali*~tSlae* aa that term 18 used f n the Coootltutio~l gro-
filbltfonagainrt Amy oltlC@ timlog a ter m lxoeidl   two year8
‘hers not flxrd by the Coartltution~ The holting 7 A this
XS~6Ot 18 a8 ftJlkW8f
              =m COAOlUd@ th a twh ile th eQOlliti~OA     o fl
       tteAo(lrapher,      tuder t&e statute IA this State,
       MY    be,    1A a HA(W,     mA offlab, UAd the tenr them-
                   a~atiaw  .ror   a longer per106than two yeam,
       ;:t%        XW 143A0 sUOh 807Odgn     fUAOtiOA   Or 607OtA-
       -At  embraced  iA th0 Powers OOIbfOrl'OdllpOA th6 in-
       dlvldUS1 perSoralng it8 dutlee a6 brirrga It dthln
       the manlAg       of the word *oifloe* a@ uwd      la tha
       SSStiOA Of      tbs COAStitUtiOA quoted."
xlso 800 the Oaw         or  Be-r   Count, T* cazl?y, 192 S. a. (2)
702 (clv.Arqh-wo           apjh).
           In vler Cz tba SoregaL~, 7m 80fioiuae that me clerks
Jr.the courtn Of Cltll i5ppSls, their deputlsa,   and t&a ilteaoe-
raphera, aaah, 8h0uia ~170 bondrb The olerkv a bond &mild be
In the aGl0uat or tl~s thouaaad a0iwa    payableto the ooveraor.
‘Thedegutles~   bmds should be IA a raSeor;ableSAOUA~ a8 set by
tie clerft cd payable to tha olork. The stsaogrmher8* bonds
should be IA the acmunt of two thousnnd~dollaru   p&able to the
stats OS ~exaa~ Th8 alorkaid hle d6putles. saoh, should glra
A@JWbonds UpOA ttieirappOiAtA8At to 6aQh tOr@l Of Offhe--th.
deputleu'  term8 oxplrl~g with the clerk’s term. rho rtenwg-
ra>her, belagan    employeeof the,aourt;  may be appolntod ior
ae long d term a8 ths court nay see fit, tenxbatlve    at asqr
tlrmat th ~111 or the-aaurt,     and the orlglnal bon4would
surfloe tor the duration or such term, u~lesa otherulw litit-
ed by lta term&     %a rind AA proolslo~ of the Atatuto or
speolfloI$onrla the appropriation biU allowlng t& premium8
OA aaJTof ‘iiuoh bonds t0 bs paid themfrOm.   Thlr depart&oat
has ruled lr siinilarSitUStiOAs ttmt mch bond prual~qs MA-
not be re,gardeda8 a ContiAgant iteA of eXWAEI0lawfully to
be lriourredonaer the epproprlatlon, and, thereion, such
bona gmnluuia my not be pala out jr tha 0ontlAvmt sxponse
fund of ouch approprlntlon. xe are herewith enclosing a oopy
of our opialon   Ho. O-2092, holdip? to this OffeOt.
           Cur kwswer to your ~;,ueotlon
                                       Ko. 9, 1s t&i& unjer the
~;oceml ;ro~lofonn  or em last, two appropriation bills, r,Uoh
:imorable c. A. Umnese,   kage0


ime similar and oowm the period of time in ~;ueet.loA,  the
Courts of Civil~ppsoleara allowed to have transfers or
             Aude between appropriated amountsfor books,
~~ii;uet=leAte
c:~ulpmbnt, maintenance, aa oontlnfgnt 1 terns. Yle believe
:..eLe;:lslatureoontexplated thnt upon the request or order
or tke Court ,0r Clvll A;)pealssuch tranersr8 or tBdjU8tUMtS
.tiouldbe mado between the accounts OA the records 1A the
2fqce or the state Ccwptroller and then a warmAt drawn OA
                     t whloh such transfer
tt.eproper lc a o ua bo                     or adjustment was
.:ade. These protlelone   appear QA pa80 1057 of Cenaral and
;peolal ~WS Or TOXM, 1943, and page 214 Of Celaral and
:peolal Laws.or  TI~JIS, 1941.
          Regardlag your queetioA blo.8, we rater you to our
.i~swerto qxietlon Bo. 3, wherein we spealrlcally point oti
t30 proper dleposltlon 0r auoh~rteee. any other dlspoaltion
of ssix)1s mauthorlzad by law.
           In reegeot to your qusetion No. 9, we assume tho
*postage ,ocUeotlone* referred to by you, to be the sums
surtiolent to pay the expreeea6~ or carriageor the record
colloated by the clerk rroa partlee applylng to the Suprese
Gsurt ror a writ or error. Fhle he is authorlaed to do by
3FUi93,    s~i43130r c;ivii h9300aur0,k0g3 1939, 46th Legis-
         Frlor to the enactment of thisRule, the identical
provisions or earn were oontaiaed in Lrtlale 1943, aev+md
civil Statutes or Texas, 1925.    The provielone of eeld Rule
493 are as roiiotlr84
          "The QOtitiOAwith the original reoord ln
     the ct38e, ana the oplnlons 0r the court or civil
     ,$ppoale,and the OIOtiOA.fiha therein, ard oertl-
     flea aoplse .or tim judgments and orders of the
     court or ~1~11 iippealearrcicopy Or the agpeal or
     euperaedetiabond shall be filed with the Suprezne
     Court. Thenparty applylncl, for the wrl t or error
     ahal deposit with th6. olerk of the Court of Civil
     r\ppeal.s
             a sum suffiaient to pay the expr~SeW3e or
     oarrlags or ths reoord to and from the clerk of
     the 3upreffiecourt, rhich sum shall be charged as
     00st8 0r suit.”
          “:s belisvc that both the statute ad ths yule aon-
terplote that the Clerk collect  s mm no 'more und 110 less
than the exact acmunt moessary   to pay for the transportation
sl the record as provided.   Therefore,  us 0 Qatter oi’ law,
.
                                                                               694

    iixcr~~blo   G. H. CQVMSS,   rage 9


    :Irtor the transportation     cixir.;es are paid by the Clerk there
    :.ould be no balunoe on hand nor a deflolt         In re(iard to suoh
    SKIIcolleoted;     however, as a praotloal     matter,   -oslt from the litigant,      sufflolent to gay for the transporta-
     -ion or the woord. Likewise,when an afoess remains in tbs
    :lcrk*s tanda, arter all suoh transportation charger are paid,
    :ie believe he la authorized       to, and by right should, return
    r-uch exoess to ‘the lltlgant     w&o deposited    same, am the clerk
    is not authorized     to reoelre more than the sum 8wri0itbnt~to
    :sy for such transportation.        Tany     oaae, we believe    the
    law requires    that an accurate aOOOUBt be kept of suoh reoelpts
    i;nd disbursements,    as of other ooats.
                 Trusting the to&going    fully answers your questions,
    *:;e are returning   herewith the various instruments  in writing
    :~lch you submitted with your request for an opinion.

                                                  YOUr8   very   truly




                                               Robert L. Lattlmore,   Z?.
                                                              Aaalstant